



Exhibit 10.2
FINAL


NOTE: CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE
IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. “[***]” INDICATES THAT INFORMATION HAS BEEN REDACTED.


SECOND AMENDMENT
TO
AMENDED AND RESTATED EXHIBITOR SERVICES AGREEMENT


This Second Amendment to Amended and Restated Exhibitor Services Agreement (this
“Amendment”), dated September 17, 2019 (the “Amendment Effective Date”), is by
and between National CineMedia, LLC (“LLC”) and Regal Cinemas, Inc. (“Regal”).
Capitalized terms used but not defined herein shall have the respective meanings
given to them in the Amended and Restated Exhibitor Services Agreement between
LLC and Regal, dated as of February 13, 2007, amended and restated as of
December 26, 2013 and amended on March 9, 2017 (the “ESA”).
WHEREAS, the Parties desire to amend the ESA; and
WHEREAS, the Board of Directors of National CineMedia, Inc. (“NCM Parent”) and
the Transaction Review Committee of NCM Parent have deemed this Amendment to be
in the best interest of NCM Parent and its shareholders.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.Definitions.
A.
The following definitions are hereby added to the ESA and inserted
alphabetically into Section 1.01 thereof:



“Aggregate Post-Showtime Revenue” means, for the applicable measurement period,
the total revenue, in the form of cash and non-cash consideration, payable to
LLC for Advertising Services displayed in any Post-Showtime Inventory, excluding
revenue payable to LLC related to (i) Event Sponsorships, (ii) Advertising
Services provided to third parties that are not Founding Members, (iii)
Advertising Services provided to Founding Members outside the provisions of this
Agreement pursuant to a written agreement between LLC and such Founding Members,
(iv) Inventory displayed prior to Showtime, and (v) Trailer Pod Inventory.
“Aggregate Trailer Pod Revenue” means, for the applicable measurement period,
the total revenue, in the form of cash, payable to LLC for Advertising Services
displayed in any Trailer Pod Inventory, excluding revenue payable to LLC related
to (i) Event Sponsorships, (ii) Advertising Services provided to third parties
that are not Founding Members, (iii) Advertising Services provided to Founding
Members outside the provisions of this Agreement pursuant to a written agreement
between LLC and such Founding Members, (iv) Inventory displayed prior to
Showtime, and (v) Post-Showtime Inventory.
[***].


1

--------------------------------------------------------------------------------







“Beverage Slot” means the Inventory sold to Regal pursuant to Section 4.06(a).
“Co-Branded Slot” has the meaning assigned to it in Section 4.06(a).
“Exhibitor” means Regal or any other motion picture theatre exhibitor which
participates in LLC’s Advertising Services.
[***].
“Platinum Contract Year” means the time period of November 1 of each year to
October 31 of the following year.
“Platinum Revenue Minimum” has the meaning assigned to it in Section
4.01(b)(i)(B)(I)(8)(ii).
“Platinum Spot” has the meaning assigned to it in Section 4.01(b)(i)(B)(I)(5).
“Post-Showtime Content Revenue” has the meaning assigned to it in Section 4.03A.
“Post-Showtime Inventory” has the meaning assigned to it in Section
4.01(b)(i)(B)(I)(4).
“Post-Showtime Theatre Access Fees” has the meaning assigned to it in Schedule
1.
“Pre-Feature Closing” has the meaning assigned to it in Section 4.05(a).
“Pre-Showtime Reduction” has the meaning assigned to it in
Section 4.01(b)(i)(B)(I)(2).
“Pre-Showtime Trailer” is a Trailer up to two and a half (2.5) minutes in length
to be displayed by LLC, at Regal’s option, on Regal’s behalf in the Pre-Feature
Program beginning approximately six (6) minutes prior to Showtime and ending
approximately three and a half (3.5) minutes prior to Showtime.
“Regal Pro-Rated Platinum Revenue Minimum” has the meaning assigned to it in
Schedule 1.
“Trailer Pod Fees” has the meaning assigned to it in Section 2.05(b)(i)(C).
“Trailer Pod Inventory” means, collectively, the Platinum Spot [***].
“Trailer Position” means a specified Inventory slot directly preceding the
applicable Trailer. For example, “Third Trailer Position” means a slot directly
preceding the third Trailer prior to the feature film.
[***].
B.
The definition of “Aggregate Advertising Revenue” in Article 1 of the ESA is
hereby deleted and replaced with the following:



“Aggregate Advertising Revenue” means, for the applicable measurement period,
the total revenue, in the form of cash and non-cash consideration, payable to
LLC for Advertising Services,


2

--------------------------------------------------------------------------------





excluding revenue payable to LLC related to (i) Event Sponsorships, (ii)
Advertising Services provided to third parties that are not Founding Members,
(iii) Advertising Services provided to Founding Members outside the provisions
of this Agreement pursuant to a written agreement between LLC and such Founding
Members, (iv) Post-Showtime Inventory, and (v) Trailer Pod Inventory.
C.
The definition of “Beverage Agreement” in Article 1 of the ESA is hereby deleted
and replaced with the following:



“Beverage Agreement” means the Marketing, Advertising and Brand Presence
Agreement by and between Coca-Cola North America, a division of The Coca-Cola
Company, and Regal, dated as of October 30, 2001 and all exhibits and amendments
thereto which is in effect on the effective date of the Second Amendment to the
Agreement, as such agreement may be amended from time to time, and any
subsequent agreements entered into by Regal and its beverage concessionaires at
the expiration or termination of the agreement referenced above.
D.
The definition of “Pre-Feature Program” in Article 1 of the ESA is hereby
deleted and replaced with the following:

“Pre-Feature Program” means a program of digital content of between twenty (20)
and thirty (30) minutes in length that is distributed by LLC through the Digital
Content Network for exhibition in Digitized Theatres prior to and/or after
Showtime (as further described in Section 4.01(b)) of a feature film or other
programming or event (other than a Digital Programming Event) or that is
distributed non-digitally by some other means, including DVD, for exhibition
prior to and/or after Showtime of a feature film or other programming or event
(other than a Digital Programming Event) in Non-Digitized Theatres. For the
avoidance of doubt, the definition of Pre-Feature Program shall not include any
Digital Programming Event Pre-Feature Program.
E.
The definition of “Trailer” in Article 1 of the ESA is hereby deleted and
replaced with the following:

“Trailer” means a promotion secured by Regal, directly or indirectly, for a
feature film or other programming, other than a Digital Programming Event, that
is exhibited in the Theatres either as the Pre-Showtime Trailer or after
Showtime.
2.Theatre Access Fees. The heading of Section 2.05(b) and Sections 2.05(b)(i) -
(ii) of the ESA are hereby deleted and replaced with the following:


(b)    Fees: Theatre Access Fees, Post-Showtime Theatre Access Fees and Trailer
Pod Fees.
(i)    Calculation.
(A)    Theatre Access Fees. In consideration for utilization of the Theatres
pre-Showtime pursuant to the terms hereof, LLC shall calculate and Regal shall
be entitled to receive a Theatre Access Fee, as set forth in Schedule 1, which
shall be paid based on Regal Attendance for the relevant fiscal month in which
LLC provides the Advertising Services and number of Digital Screens during the
fiscal month in which LLC provides the Advertising Services (calculated as the
average between the number of Digital Screens on the last day of the fiscal
month preceding the relevant fiscal month in which LLC provides the Advertising
Services and the last day of the fiscal month in which LLC provides the
Advertising Services), and which shall include the amount of 4.03 Revenue
allocated to Regal for the same fiscal month.


3

--------------------------------------------------------------------------------





(B)    Post-Showtime Theatre Access Fees. In consideration for utilization of
the Theatres post-Showtime pursuant to the terms hereof (other than for [***]
Platinum Spots), LLC shall calculate and Regal shall be entitled to receive
Post-Showtime Theatre Access Fees as set forth in Schedule 1, which shall be
paid based on Regal Attendance for the relevant fiscal month in which LLC
provides the Post-Showtime Inventory, and which shall include the amount of
Post-Showtime Content Revenue allocated to Regal for the same fiscal month. For
the avoidance of doubt, the Parties agree that the Post-Showtime Theatre Access
Fees for the relevant fiscal month are owed to Regal even if the amount of
Aggregate Post-Showtime Revenue for the same fiscal month is zero dollars ($0).
(C)    Trailer Pod Fee. In consideration for the utilization of the Theatres
post-Showtime for [***] Platinum Spots pursuant to the terms hereof, LLC shall
calculate and Regal shall be entitled to receive twenty-five (25%) of all
revenue generated by LLC from the actual display of [***] Platinum Spots in the
Theatres (as more particularly calculated in Schedule 1, the “Trailer Pod
Fees”).
(ii)    Payment. LLC shall pay Regal its Theatre Access Fees, Post-Showtime
Theatre Access Fees, [***], and Trailer Pod Fees, as applicable, on or before
the last day of LLC’s fiscal month following the fiscal month in which the
applicable Advertising Services are provided by LLC; provided that Regal has, by
the fourteenth (14th) day of LLC’s fiscal month following the fiscal month in
which Advertising Services are provided by LLC, given LLC the data regarding
attendance and number of Digital Screens necessary for LLC to calculate the
Theatre Access Fees, the Post-Showtime Theatre Access Fees, [***], and the
Trailer Pod Fees. If Regal has not, by the fourteenth (14th) day of LLC’s fiscal
month following the fiscal month in which Advertising Services are provided by
LLC, given LLC the data regarding attendance and number of Digital Screens
necessary for LLC to calculate the Theatre Access Fee, Post-Showtime Theatre
Access Fee, [***], or Trailer Pod Fee, the due date of the payment for the
relevant fee for which data has not been provided shall be extended by one day
for each day that Regal is late in providing such data. LLC shall provide Regal
with a detailed report of the calculation of the Theatre Access Fees,
Post-Showtime Theatre Access Fees, [***], and Trailer Pod Fees, pursuant to
Schedule 1, which report shall accompany each such payment.
3.Non-Cash Consideration. The reference to “Aggregate Advertising Revenue” in
Section 2.06 is hereby deleted and replaced with the following: “Aggregate
Advertising Revenue and Aggregate Post-Showtime Revenue”.


4.Pre-Feature Programs. Section 4.01(b)(i) of the ESA is hereby deleted and
replaced with the following:
(i)    Pre-Feature Program.
(A)    Generally. The Pre-Feature Program shall consist of the following
elements: (I) commercial advertising; (II) promotions for the Regal brand
(including the Brand and Branded Slots), Concessions sold and services used by
Regal and other products and services in accordance with Section 4.05; (III)
interstitial content, including the Pre-Feature Closing; (IV) subject to Section
4.01(b)(i)(B)(I)(1), the Pre-Showtime Trailer; and (V) other entertainment
programming content which, while promotional of businesses or products, shall be
primarily entertaining, educational or informational in nature, rather than
commercially inspired. Additionally, only to the extent required by the terms of
the Alternative Content


4

--------------------------------------------------------------------------------





Services Agreement and subject to the limitations set forth therein, Event
Sponsorships and promotions for Digital Programming Events may be included in
the Pre-Feature Program.
(B)    Pre-Showtime and Post-Showtime Allocations.
(I)    Beginning on November 1, 2019:
(1)
Regal will have the option to display a Pre-Showtime Trailer. Pre-Showtime
Trailer display requests will be in accordance with the then-current LLC
national advertising delivery guidelines and specifications.



(2)
The amount of time included in the Pre-Feature Program displayed prior to
Showtime for any Play List shall be reduced by five (5) minutes (not including
the Pre-Showtime Trailer) plus the lengths of any Platinum Spot [***] displayed
after such Showtime in that Play List (the “Pre-Showtime Reduction”). For the
purposes of clarity, in the event that there is no Trailer Pod Inventory
displayed in the applicable Play List, the Pre-Showtime Reduction for that Play
List will be five (5) minutes (not including the Pre-Showtime Trailer).



(3)
The Event Trailer (commonly known as the “Fathom trailer”) will display at
Showtime.



(4)
LLC will be entitled to display up to five (5) minutes of the Pre-Feature
Program post-Showtime (“Post-Showtime Inventory”), to be displayed between the
Event Trailer and the Pre-Feature Closing and followed by the Pre-Feature
Closing, a Beverage Slot, the Co-Branded Slot, and the Policy Trailer.  



(5)
LLC will be entitled to display an additional single unit that is either thirty
seconds (:30) or sixty seconds (:60) of the Pre-Feature Program in the Final
Trailer Position, i.e. directly prior to the attached Trailer(s) (the one to two
(1-2) Trailer(s) immediately) preceding the feature film (the “Platinum Spot”).



(6)
The Platinum Spot shall only be used for advertising across LLC’s national
network and shall not be used for local advertising or self-promotion of LLC or
its brands.



(7)
[***].



(8)
(i) If LLC does not sell the Platinum Spot in any given Play List, there will be
no Trailer Pod Fee [***] for the applicable Play List.

(ii) If NCM sells a Platinum Spot (whether a sixty second (:60) spot or a thirty
second (:30) spot) in all Exhibitor theatres (i.e. all of LLC’s network of
Exhibitors) across all Play Lists, then the Aggregate Trailer Pod Revenue
specific to the Platinum Spot displayed in all Exhibitor theatres is expected
(on an annualized basis, using a Platinum Contract Year) to be [***] dollars
($[***]) (the “Platinum Revenue Minimum”)


5

--------------------------------------------------------------------------------





and, as applied to Regal, shall be pro-rated based on the annual Regal
Attendance (as defined in Schedule 1) as a percentage of all aggregate Exhibitor
attendance for such period. Notwithstanding the foregoing, in the event that the
Platinum Spot (whether a sixty second (:60) spot or a thirty second (:30) spot)
is sold in less than all Exhibitor theatres (i.e. all of LLC’s network of
Exhibitors) or less than across all Play Lists, then the amount of the Platinum
Revenue Minimum in respect to such Platinum Spot, as applied to Regal, shall be
the Regal Pro-Rated Platinum Revenue Minimum (as defined in Schedule 1).
(9)
Subject to Sections 4.01(b)(i)(B)(I)(10) and (11), if LLC is selling a Platinum
Spot, LLC shall always offer Regal the ability to display such Platinum Spot in
100% of auditoriums in all Theatres.



(10)
In the event that a particular advertiser [***] opts out of displaying its
Platinum Spot in front of [***], then LLC shall be entitled to sell the Platinum
Spot to such advertiser and shall offer Regal the ability to display such
Platinum Spot in 100% of auditoriums in all Theatres excluding auditoriums
showing [***].



(11)
LLC may elect to display up to [***] advertisers’ Platinum Spots concurrently by
way of a Network Split (as defined in Schedule 1). In the event that LLC is
displaying [***] advertisers’ Platinum Spots by way of a Network Split, then LLC
shall procure that the average cost per mille for each set of concurrent
Platinum Spots will be equal to or greater than an average cost per mille of
[***] dollars ($[***]).



(12)
Regal will display the Trailer Pod Inventory in accordance with technical
specifications, including delivery and update timelines and file specifications
in the same manner as have been customarily agreed by the Parties. Regal will
notify LLC of the success or failure to display the Trailer Pod Inventory in
order for LLC to comply with its obligations to advertising clients in the same
manner as Regal customarily provides reporting to LLC of advertising displays.



(13)
LLC acknowledges and agrees that the Trailer Pod Inventory shall not be sold for
non-cash consideration.



(14)
Subject to any applicable health or safety legal requirements or regulations,
Regal will ensure that at and after Showtime, the auditorium lighting in each
Theatre will be materially similar to the auditorium lighting in that Theatre
during the Trailers as of the Amendment Effective Date. In the event that such
health or safety issues arise from the auditorium lighting, the Parties agree to
work in good faith to find a resolution.



(II)    [***].


6

--------------------------------------------------------------------------------





5.As of November 1, 2019, NCM acknowledges that (until it is notified otherwise
by Regal in writing): (i) the first Beverage Slot shall be displayed immediately
after the Pre-Feature Closing, shall be thirty (:30) seconds in length, and
shall immediately be followed by the Co-Branded Slot; and (ii) the second
Beverage Slot shall be thirty (:30) seconds in length and shall be displayed
immediately after the Final Trailer Position.


6.Content Standards. All references to “Advertising Services” throughout Section
4.03 will be deleted and replaced with the following: “Advertising Services,
excluding Post-Showtime Inventory and Trailer Pod Inventory”.


7.Content Standards. The following is hereby added to the ESA immediately after
Section 4.03 as a new and separate Section 4.03A:


Section 4.03A Post-Showtime and Trailer Pod Content Standards. The Parties agree
that (unless mutually agreed by the Parties with respect to clauses (i), (iii),
(iv), (v) or (vi)) all content within the Post-Showtime Inventory or the Trailer
Pod Inventory will not contain content or other material that: (i) has received,
or had it been rated would have received, an MPAA “X” or “NC-17” rating (or the
equivalent); (ii) promotes illegal activity; (iii) promotes the use of tobacco,
sexual aids, birth control, firearms, weapons or similar products; (iv) promotes
alcohol, except prior to “R”-rated films in the auditorium; (v) constitutes
religious advertising (except on a local basis, exhibiting time and location for
local church services); (vi) constitutes political advertising or promotes
gambling; (vii) promotes theatres, theatre circuits or other entities that are
competitive with Regal or LLC; (viii) would violate any of Regal’s Beverage
Agreements or the exclusive contractual relationships identified in the
Specification Documentation (including renewals and extensions of the foregoing,
but excluding any amendments or modifications thereto as such relate to such
content standards) and any subsequent exclusive arrangement entered into by LLC
with respect to the Theatres; or (ix) otherwise reflects negatively on Regal or
adversely affects Regal’s attendance as determined in Regal’s reasonable
discretion. Regal may, without liability, breach or otherwise, prevent and/or
take any other actions with respect to the use or distribution of content that
violates the foregoing standards; provided, that with respect to Section
4.03A(ix), Regal may opt out of such content in Post-Showtime Inventory or the
Trailer Pod Inventory only with respect to Theatres in the geographic locations
identified, which may include all of Regal’s Theatres. To the extent
Post-Showtime Inventory or Trailer Pod Inventory is displayed using the Digital
Content Service, if either the Post-Showtime Inventory or Trailer Pod Inventory
contains any content that violates the foregoing standards, LLC must remove such
content as soon as reasonably practical, but no later than within twenty-four
(24) hours of Regal notifying LLC of such violation. If LLC fails to remove such
content within such twenty-four (24)-hour period, Regal may discontinue the
Digital Content Service in such auditoriums where such content is shown until
the violating content is removed and shall have no liability for such
discontinuation. To the extent the Post-Showtime Inventory or Trailer Pod
Inventory is displayed using Regal’s equipment and contains any content that
violates the foregoing standards, Regal may remove such content after notifying
LLC of such violation and shall have no liability for such discontinuation. If
any Founding Member does not agree to exhibit any content of the Advertising
Services subject to Section 4.03A(i), (iii), (iv), (v) or (vi), then LLC shall
apply any revenue it is entitled to receive from such Post-Showtime Inventory
(“Post-Showtime Content Revenue”) to adjust payments of the Post-Showtime
Theatre Access Fee as set forth in Schedule 1.
8.Branded Content. The second and third sentences of Section 4.05(a) of the ESA
are hereby deleted and replaced with the following:




7

--------------------------------------------------------------------------------





The interstitial messaging shall include a Pre-Feature Program introduction and
a “Pre-Feature Closing” containing content branded with the Regal Marks. The
Pre-Feature Closing shall be displayed after Showtime, be no more than thirty
(30) seconds in length, and include content branded with the marks of Regal’s
beverage concessionaire.
9.Branded Slot. Each reference in Section 4.05(c) to “of the Play List” is
hereby deleted and replaced with the following: “prior to Showtime.”


10.Beverage Agreements.


A.
In the first sentence of Section 4.06(a) of the ESA, “advertising Inventory” is
hereby deleted and replaced with the following: “Beverage Slot”.



B.
In the first sentence of Section 4.06(a) of the ESA, “within the Play List, as
set forth in the Specification Documentation,” is hereby deleted and replaced
with the following: “following the Pre-Feature Closing”.



C.
Effective November 1, 2019, the following is hereby inserted at the end of
Section 4.06(a) of the ESA:

“For the avoidance of doubt, other than as set forth in this paragraph, no other
amounts shall be payable by Regal to LLC in consideration for the Beverage Slot
(including, for the avoidance of doubt, the Beverage Slot prior to the
Co-Branded Spot (as defined below) and the Beverage Slot which follows the final
trailer position). The Parties agree that Regal’s co-branded spot with its
beverage concessionaire (the “Co-Branded Slot”), which is up to (and including)
thirty (:30) seconds in length, shall be displayed prior to the Policy Trailer,
and may be an advertisement for or may include advertisements for Regal’s
beverage concessionaire, (i) is not a Beverage Slot for the purposes of this
Agreement, (ii) does not reduce the amount of time allotted under Section 4.05
to its Branded Slots within the Play List, and (iii) Regal is not required to
pay the Beverage Agreement Advertising Rate for such spot.”
11.Excluded Theatres. In Section 4.13(a) of the ESA, the words “calculation of
Theatre Access Fees” are hereby deleted and replaced with the following:
“calculation of Theatre Access Fees, Post-Showtime Theatre Access Fees, Trailer
Pod Fees, or [***]”.


12.Payment. In the first sentence of Section 8.01 of the ESA, the words “(e.g.,
payment of the Theatre Access Fees pursuant to Section 2.05(b))” are hereby
deleted and replaced with the following: “(e.g., payment of the Theatre Access
Fees, Post-Showtime Theatre Access Fees, Trailer Pod Fees, and [***] pursuant to
Section 2.05(b)(ii))”.


13.Term. “February 13, 2037” in the first sentence of Section 9.01 of the ESA is
hereby deleted and replaced with the following: “February 13, 2041”.


14.Termination of Post-Showtime Inventory and Post-Showtime Theatre Access Fees.
The following is hereby added to the ESA as a new and separate Section 9.02A and
is inserted immediately prior to Section 9.03 of the ESA:


Section 9.02A Termination of Post-Showtime Inventory and Post-Showtime Theatre
Access Fees. In its sole discretion, LLC may, by written notice to Regal no
later than August 1, 2022, terminate: (i) the display of the Post-Showtime
Inventory and the Trailer Pod Inventory, and (ii)


8

--------------------------------------------------------------------------------





payments of the Post-Showtime Theatre Access Fees and [***], both effective as
of November 1, 2022. If LLC exercises such termination option, then, as of
November 1, 2022, the Second Amendment to Amended and Restated Exhibitor
Services Agreement dated September 17, 2019 between LLC and Regal (other than
Section 15 thereof that amends Section 14.01 of this Agreement) shall be
terminated and deemed to be null and void and of no further force or effect with
respect to this Agreement.
15.Confidential Treatment. “For a period of three years after the termination of
this Agreement:” in Section 14.01 of the ESA is hereby deleted and replaced with
the following: “During the Term, and for a period of three (3) years after the
termination of this Agreement:”.


16.Fiscal Calendar; No Affiliates. The following is hereby added to the ESA as a
new and separate Section 15.05A and Section 15.05B and is inserted immediately
after Section 15.05 of the ESA:


Section 15.05A Fiscal Calendar. LLC’s fiscal year ends on the first Thursday
after December 25 each year. LLC shall not change its method of calculating its
fiscal year (i) unless for a bona fide accounting reason, and (ii) in any event
without prior written notice to Regal.
Section 15.05B No Affiliates. As of the date of the Second Amendment to the
Agreement, LLC hereby represents and warrants to Regal that LLC has no
Affiliates. LLC acknowledges and agrees that it shall not sell Advertising
Services through Affiliates of LLC without Regal’s consent, and, if Regal so
consents, then references in this Agreement to “revenue payable to LLC” or
similar phrases shall be deemed to refer to “revenue payable to LLC or its
Affiliates”.
17.Beverage Agreement Advertising Rate. The first paragraph of Section B of
Exhibit B to the ESA is hereby deleted and replaced with the following:


The initial Beverage Agreement Advertising Rate as of the Original Effective
Date is $[***] in Regal Attendance for a thirty second (:30) advertisement. The
Beverage Agreement Advertising Rate shall (i) increase eight percent (8%) per
year for each of the first two fiscal years beginning at the end of LLC’s 2007
fiscal year; (ii) beginning at the end of the period set forth in clause (i)
above, increase six percent (6%) per year for each of the next two fiscal years;
and (iii) beginning at the end of the period set forth in clause (ii) above
until November 1, 2019, increase in an amount equal to the annual percentage
increase in the advertising rates per thousand attendees charged by LLC to
unaffiliated third parties (excluding the advertising associated with the
Beverage Agreement) for on-screen advertising in the Pre-Feature Program during
the last six (6) minutes preceding the start of the Trailers for each fiscal
year, but in no event more than the highest advertising rate per thousand
attendees being then-charged by LLC. Commencing on November 1, 2019, the
Beverage Agreement Advertising Rate shall be $[***] in Regal Attendance for a
thirty second (:30) advertisement, which is the cost per mille charged by LLC to
Regal as of the beginning of LLC’s 2019 fiscal year for the Beverage Slot and
shall increase two percent (2%) annually (1) effective beginning the first day
of the 2020 fiscal year and (2) thereafter on each fiscal year anniversary of
such date.
For clarity, prior to November 1, 2019, the existence of this Amendment shall
not impact the then-current Beverage Agreement Advertising Rate.
18.Calculation of Exhibitor Allocation, Theatre Access Fee and Run-Out
Obligations. Schedule 1 to the ESA is hereby amended as follows:




9

--------------------------------------------------------------------------------





A.
Definitions: The following definitions are hereby added to Schedule 1 to the ESA
and inserted alphabetically into Section A thereof:



“Aggregate Post-Showtime Opt-In Attendance” means [***].
“Aggregate Post-Showtime Opt-In Revenue” means [***].
“Aggregate Post-Showtime Theatre Access Pool” means [***].
[***].
“Cinemark Post-Showtime Theatre Access Fee” means the Cinemark Post-Showtime
Theatre Access Fee, calculated pursuant to the Cinemark Exhibitor Agreement.
“Network Split” means displaying [***] concurrent advertisers’ Platinum Spots in
different auditoriums in Theatres that receive the applicable advertiser’s
Platinum Spot in a Play List (but never, for the avoidance of doubsdfsft, in any
auditorium in the same Play List). The [***] Network Splits will always add up
to 100% of the auditoriums in 100% of the Theatres, except as provided for in
Section 4.01(b)(i)(B)(I)(10).
“Participating Regal Attendance” means the Regal Attendance for auditoriums in
Theatres that: (a) for Platinum Spots, actually displayed the applicable
Platinum Spot(s) as Platinum Spot(s) in the Trailer Pod Inventory, and (b)
[***].
“Post-Showtime Content Opt-Out” means the process of opting out of Post-Showtime
Inventory under Section 4.03A.
“Post-Showtime Content Participating Attendance” means [***].
“Post-Showtime Content Theatre Access Fee” means [***].
“Post-Showtime Theatre Access Fee” means a monthly payment from LLC to Regal in
consideration for Theatres’ participation in Post-Showtime Advertising Services,
which shall be the sum of (i) the Regal Post-Showtime Theatre Access Fee and
(ii) the Post-Showtime Content Theatre Access Fee.
“Post-Showtime Theatre Access Fee per Patron” means the fee per patron as
follows:
a.
Beginning on November 1, 2019, the Post-Showtime Theatre Access Fee per Patron
will be $0.025.

b.
Beginning on November 1, 2020, the Post-Showtime Theatre Access Fee per Patron
will increase to $0.0375.

c.
Beginning on November 1, 2021, the Post-Showtime Theatre Access Fee per Patron
will increase to $0.05.

d.
Beginning on November 1, 2022, the Post-Showtime Theater Access Fee per Patron
shall increase by four percent (4%).

e.
On November 1, 2027 and every five (5) years thereafter on November 1, the
Post-Showtime Theatre Access Fee per Patron shall increase by eight percent
(8%).



“Post-Showtime Theatre Access Pool Percentage” means [***].
“Pro-Rated Platinum Minimum Ratio” has the meaning assigned to it in Schedule 1,
Section E.


10

--------------------------------------------------------------------------------





“Regal Attendance Allocation” has the meaning assigned to it in Schedule 1,
Section E.
“Regal Post-Showtime Opt-In Revenue” means [***].
“Regal Post-Showtime Opt-Out Attendance” means [***].
“Regal Post-Showtime Opt-Out Revenue” means [***].
“Regal Post-Showtime Theatre Access Fee” means the product of (i) the
Post-Showtime Theatre Access Fee per Patron and (ii) Regal Attendance for the
applicable fiscal month.
“Regal Pro-Rated Platinum Revenue Minimum” has the meaning assigned to it in
Schedule 1, Section E.
“Regal Pro-Rated Platinum Revenue Trailer Pod Fee” has the meaning assigned to
it in Schedule 1, Section E.
“Regal Spot Trailer Pod Fees” means Regal’s Trailer Pod Fees for any [***]
Platinum Spot.
“Spot Trailer Pod Revenue” means all revenue generated from any [***] Platinum
Spot as Trailer Pod Inventory that was displayed in the applicable period.
[***].
The following definition in Section A of Schedule 1 to the ESA is hereby deleted
and replaced with the following:
[***].
B.
Definition References: The Parties agree that the table at the end of Section A
of Schedule 1 to the ESA containing references to the definitions in the main
body of the ESA is hereby updated to include all new and updated definitions set
forth in the main body of this Amendment.



C.
Section C: The calculation for “Aggregate Advertising Revenue” in Section 2(c)
of Section C of Schedule 1 to the ESA is hereby deleted and replaced with the
definition of Aggregate Advertising Revenue as defined in Section 1.B. of this
Amendment.



D.
Section D:

[***].
E.
New Section E: Schedule 1 to the ESA is hereby amended by adding at the end
thereof, and as Section E thereto, the section titled “Section E: Post-Showtime
Theatre Access Fees and Trailer Pod Fees” set forth in Exhibit A attached
hereto.



19.Remaining Terms; Conflicts. Except as modified by this Amendment, all terms
and conditions of the ESA shall remain in full force and effect. To the extent
there is a conflict between the terms of the ESA and this Amendment, the terms
of this Amendment shall control.


Remainder of page intentionally left blank; signature page follows.






11

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have, by their respective duly authorized
representatives, executed this Amendment as of the Amendment Effective Date.
National CineMedia, LLC
By National CineMedia, Inc., its manager


/s/ Tom Lesinski
 
Regal Cinemas, Inc.




/s/ Vincent Fusco
Signature
 
Signature
Tom Lesinski
 
Vincent Fusco
Printed Name
 
Printed Name
Chief Executive Officer
 
Senior Vice President, CFO
Title
 
Title





Signature Page to Second Amendment to Amended and Restated Exhibitor Services
Agreement